Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
            The following is an examiner’s statement of reasons for allowance: 
           Applicant’s arguments, see pages 8-13 of the response, filed 10/1/2021, with respect to the rejection(s) of claims 1-4, 5-7, 8-9, and 12, 19-20 under 35 U.S.C. § 102(a)(1) as being anticipated by Darling et al ( US 2012/0241411)/ the rejection(s) of claims 1-4, 10-11, and 12, 19-20  under 35 U.S.C. § 102(a)(2) as being anticipated by Chang et al (U.S 2020/0075319)/ the rejection(s) of claims 13-15 under 35 U.S.C. § 102(a)(1) as being anticipated by Darling et al ( US 2012/0241411)/ the rejection(s) of claims 13 and 17-18  under 35 U.S.C. § 102(a)(2) as being anticipated by Chang et al (U.S 2020/0075319) ( particularly the arguments that Darling/Chang does not teach or suggest “exposing the mask layer to a first oxidizing gas comprising hydrogen peroxide or ozone to ... lower the concentration of carbon atoms in the mask layer to less than the concentration of first metal atoms in the mask layer.”, as required in amended claims 1, 13, and “ applying a first oxidizing gas to the mask layer to oxidize the first metal and lower the concentration of carbon atoms in the mask layer to less than the concentration of first metal atoms in the mask layer, the first oxidizing gas comprising hydrogen peroxide or ozone”, as required in amended claim 19, because Darling teaches a process in which inorganic elements 
lower the concentration of carbon atoms in the mask layer to less than the concentration of first metal atoms in the mask layer via oxidation process; Chang does not disclose lower the concentration of carbon atoms in the mask layer to less than the concentration of first metal atoms in the mask layer via oxidation process because Chang teaches a process in which a photoresist layer (or portions thereof) is converted by heating and chemical reaction to a “carbon-metal-oxide inorganic material.” and Chang in the relevant embodiments relies on the formation/presence of “a carbon-metal-oxide inorganic material,”) have been fully considered and are persuasive. The rejection(s) of claims 1-15, 17-20, as set forth in the office action dated 07/02/2021 have been withdrawn. 
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713